Title: To James Madison from Seth Chapman and Others, [ca. 26 September 1816]
From: Chapman, Seth
To: Madison, James


        
          Sir,
          [ca. 26 September 1816]
        
        Michael Ross Esqr. Collector of the Revenue for the 21st. District of the State of Pennsylvania, having transmitted his resignation in consequence of indisposition, We take the liberty of recommending Dr. Joseph Wood of the Borough of Williamsport, Lycoming county as his Successor.
        Dr. Wood, in our opinion certainly possesses the requisite qualifications to discharge the duties of Collector with justice and fidelity to all, with satisfaction to the people and honor to himself.
        Dr. Wood’s political sentiments & conduct are those of a sincere and active Democratic republican. Sir, We are with great respect your Excellency’s Obt. Servts.
        
          Seth ChapmanWm: WilsonJno. McmuryIsaac SmithSaml MckeanJos. J. WallisMichl Ross
        
      